DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2022 has been entered.
 

Response to Amendment
The Amendment filed 3/12/2022 has been entered. Claims 1-17 remain pending in the application. 

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Pasquali et al. (US Patent Application Publication 2011/0025692), referred to as Pasquali herein [previously presented].
Gransner et al., “A Technique for Drawing Directed Graphs”, referred to as Gransner herein [previously cited in Applicant’s IDS dated 12/21/2020].
Stepinski et al. (US Patent Number 8,577,911), referred to as Stepinski herein [previously presented].
Komarov (US Patent Application Publication 2013/0268533), referred to as Komarov herein [previously presented].

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasquali in view of Gransner in further view of Stepniski.

Regarding claim 1, Pasquali discloses a graph layout device for determining a layout of a graph, the graph being induced by a set of paths through a set of nodes, the nodes of the graph being comprised in the set of nodes, the set of paths being a subset of a global set of paths through the set of nodes, the layout comprising a position of each node of the graph, the graph layout device comprising (Pasquali, Abstract, ¶0039 – graph layout is computed based on nodes of the structure. Fig. 7 with ¶0048-¶0059 – sub-graph and node positioning): 
a 

filter the global set of paths to obtain the set of paths (Pasquali, Fig. 7 with ¶0058-¶0059 – sub-graph is filtered from the main double-tree layout), 
compute the layout of the graph based on the global rank assignment, wherein nodes of the graph with equal rank assignments are positioned adjacent to each other (Pasquali, Figs. 3-7 with ¶0043, ¶0050, ¶0056 – nodes of the same rank are aligned on along a position on the X-axis); and
store the layout of the graph in the 
However, Pasquali appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Gransner discloses a technique for drawing graphs (Gransner, Page 214, Abstract) including
computing the global rank assignment comprising iteratively selecting a path from the global set of paths and updating the global rank assignment based on the selected path (Gransner, Page 217 right column – iteratively computing ranking for nodes according to paths for each node, throughout a tree structure).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ranking of Pasquali to include iterative calculation according to paths for each node based on the teachings of Gransner. The motivation for doing so would have been to efficiently organize the graph so that it is easier to read and use (Gransner, Page 214 Abstract until Part B and Page 215 Section D).
However, Pasquali as modified appears not to expressly disclose memory. However, in the same field of endeavor, Stepinski discloses graph structure presentation (Stepinski, Abstract) including memory (Stepinski, 7:40-61, 12:24-49, 13:22-61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the storage resources of Pasquali to include a memory based on the teachings of Stepniski. The motivation for doing so would have been to realize the utility of the storage facilities through readily available computer hardware.

Regarding claim 2, Pasquali as modified discloses the elements of claim 1 above and further discloses wherein the graph layout device is further configured to determine a layout of a further graph, the further graph being induced by a further set of paths through the set of nodes, the further set of paths being a subset of the global set of paths, the layout of the graph and the layout of the further graph being computed based on the same global rank assignment (Pasquali, Figs. 7-8 with ¶0058-¶0059 – sub-graph is filtered from the main double-tree layout).

Regarding claim 3, Pasquali as modified discloses the elements of claim 1 above and further discloses wherein the graph layout device further comprises a display, the processor being further configured to render on the display the graph according to the layout of the graph (Pasquali, Figs. 7-9 with ¶0010, ¶0059-¶0063 – graph display is rendered according to layout. See also ¶0050).

Regarding claim 4, Pasquali as modified discloses the elements of claim 2 above, and further discloses wherein the graph layout device further comprises a display, the graph layout device being further configured to render on the display an animation morphing a rendering of the graph into a rendering of the further graph (Stepinski, Figs. 3-4 with 6:12-55, 17:40-18:02, 25:11-45 – animation effects to transition between filtered graph views and focus).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the graph layout of Pasquali to include additional filtering and animation transition effects based on the teachings of Stepniski. The motivation for doing so would have been to enable the user to quickly ascertain graph relationships (Stepniski, 8:61-9:17) through an intuitive interface.


Regarding claim 5, Pasquali as modified discloses the elements of claim 1 above, and further discloses wherein computing the layout of the graph comprises: determining a set of nodes with equal rank assignments; determining an ordering of said set of nodes; and assigning a position to a node in said set of nodes according to the global rank assignment and said ordering (Pasquali, Figs. 3-7 with ¶0043, ¶0050, ¶0056 – nodes of the same rank are aligned on along a position on the X-axis).

Regarding claim 6, Pasquali as modified discloses the elements of claim 5 above, and further discloses determining an ordering of a set of nodes of a global graph with equal rank assignments; and computing the ordering of the set of nodes with equal rank assignments from the ordering of the set of nodes of the global graph with equal rank assignments, the set of nodes with equal rank assignments being a subset of the set of nodes of the global graph with equal rank assignments and the global graph being induced by the global set of paths (Pasquali, ¶0042-¶0044 and ¶0050-¶0059 – Y-axis positions computed for each node of the same rank. Fig. 3 with ¶0058, ¶0065 – method is re-applied for sub-graphs. See also Stepinski, 25:11-45 – filtering according to search refinement).

Regarding claim 7, Pasquali as modified discloses the elements of claim 6 above, and further discloses wherein determining the orderings of the set of nodes of the global graph with equal rank assignments comprises: determining a backbone node for each rank wherein backbone nodes for subsequent ranks being connected by edges of the global graph; dividing non-backbone nodes of the graph into connected components (Pasquali, Fig. 7 with ¶0039 – parent nodes contain edges to child nodes. So, for example, in reference to Fig. 7, PTY, YY, and ADZ are backbone nodes while MGA is not. Alternatively, ADZ is a backbone node while others of the same rank are not);
and ordering all nodes of a connected component before or after said backbone nodes for their respective rank (Pasquali, Figs. 3-7 with ¶0043, ¶0050, ¶0056 – nodes of the same rank are aligned on along a position on the X-axis. ¶0042-¶0044 and ¶0050-¶0059 – y-axis positions computed for each node of the same rank).

Regarding claim 8, Pasquali as modified discloses the elements of claim 6 above, and further discloses wherein nodes of the graph are comprised in a union of nodes along paths from the set of paths, edges of the graph being comprised in a union of edges along paths from the set of paths (Pasquali, ¶0041 – nodes sharing the same parent are regrouped and shown along a single edge).

Regarding claim 9, Pasquali as modified discloses the elements of claim 1 above, and further discloses wherein computing the global rank assignment further comprises: sorting the global set of paths by the weight corresponding to each path of the global set of paths (Pasquali, ¶0045-¶0048 – double-tree structure is composed according to paths that include the node with highest weight);
and iteratively updating the global rank assignment in the order of the sorted global set of paths (Pasquali, Fig. 3 with ¶0058, ¶0065 – method is re-applied for sub-graphs. See also Gransner, Page 217 right column – iteratively computing ranking for nodes according to paths for each node, throughout a tree structure).

Regarding claim 10, Pasquali as modified discloses the elements of claim 9 above, and further discloses wherein the weight corresponding to each path of the global set of paths represents a number of occurrences of the path (Pasquali, ¶0045-¶0048 – weight is based on the number of paths. Node weight corresponds to each path including the node. Paths are sorted according to node weight).

Regarding claim 12, Pasquali as modified discloses the elements of claim 9 above, and further discloses wherein updating the global rank assignment comprises updating the global rank assignment wherein distinct ranks are assigned to nodes along the selected path (Pasquali, Figs. 3-7 with ¶0043, ¶0050, ¶0056 – nodes of the same rank are aligned on along a position on the X-axis. Gransner, Page 217 right column – iteratively computing ranking for nodes according to paths for each node, throughout a tree structure).

Regarding claim 13, Pasquali as modified discloses the elements of claim 12 above, and further discloses where, if a first node occurs between a second node and a third node along the selected path, wherein no rank is assigned to the first node and ranks are assigned to the second node and the third node, the global rank assignment is updated wherein a rank is assigned to the first node that is in between the rank assigned to the second node and the rank assigned to the third node (Pasquali, Figs. 3-7 with ¶0043, ¶0050, ¶0056 – nodes of increasing rank are aligned in increasing order along the X-axis. Fig. 3 with ¶0058, ¶0065 – method is re-applied for sub-graphs. Gransner, Page 217 right column – iteratively computing ranking for nodes according to paths for each node, throughout a tree structure).

Regarding claim 14, Pasquali as modified discloses the elements of claim 11 above, and further discloses wherein, if a node along the selected path precedes or follows all other nodes along the selected path to which a rank is assigned, the global rank assignment is updated wherein a rank is assigned to the node that is smaller or larger than the ranks of said all other nodes (Pasquali, Figs. 3-7 with ¶0043, ¶0050, ¶0056 – nodes of increasing rank are aligned in increasing order along the X-axis).

Regarding claim 15, Pasquali as modified discloses the elements of claim 1 above, and further discloses wherein nodes represent activities and paths represent temporal sequences of activities (Pasquali, Abstract, ¶0003, ¶0010, ¶0021, ¶0037, ¶0043 – scheduled travel routes).

Regarding claim 16, Pasquali discloses a graph layout method for determining a layout of a graph, the graph being induced by a set of paths through a set of nodes, the nodes of the graph being comprised in the set of nodes, the set of paths being a subset of a global set of paths through the set of nodes, the layout comprising a position of each node of the graph, the graph layout method comprising (Pasquali, Abstract, ¶0039 – graph layout is computed based on nodes of the structure. Fig. 7 with ¶0048-¶0059 – sub-graph and node positioning)


filtering the global set of paths to obtain the set of paths (Pasquali, Fig. 7 with ¶0058-¶0059 – sub-graph is filtered from the main double-tree layout);
computing the layout of the graph based on the global rank assignment; wherein nodes of the graph with equal rank assignments are positioned adjacent to each other (Pasquali, Figs. 3-7 with ¶0043, ¶0050, ¶0056 – nodes of the same rank are aligned on along a position on the X-axis); and
storing the layout of the graph in a 
However, Pasquali appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Gransner dislcosse a technique for drawing graphs (Gransner, Page 214, Abstract) including
computing the global rank assignment comprising iteratively selecting a path from the global set of paths and updating the global rank assignment based on the selected path (Gransner, Page 217 right column – iteratively computing ranking for nodes according to paths for each node, throughout a tree structure).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ranking of Pasquali to include iterative calculation according to paths for each node based on the teachings of Gransner. The motivation for doing so would have been to efficiently organize the graph so that it is easier to read and use (Gransner, Page 214 Abstract until Part B and Page 215 Section D).
However, Pasquali as modified appears not to expressly disclose memory. However, in the same field of endeavor, Stepinski discloses graph structure presentation (Stepinski, Abstract) including memory (Stepinski, 7:40-61, 12:24-49, 13:22-61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the storage resources of Pasquali to include a memory based on the teachings of Stepniski. The motivation for doing so would have been to realize the utility of the storage facilities through readily available computer hardware.

Regarding claim 17, Pasquali discloses a non-transitory computer readable medium storing computer program instructions for determining a layout of a graph, the graph being induced by a set of paths through a set of nodes, the nodes of the graph being comprised in the set of nodes, the set of paths being a subset of a global set of paths through the set of nodes, the layout comprising a position of each node of the graph (Pasquali, Abstract, ¶0039 – graph layout is computed based on nodes of the structure. Fig. 7 with ¶0048-¶0059 – sub-graph and node positioning),
the computer program instructions when executed by a processor cause the processor to perform operations comprising (Pasquali, Abstract, ¶0039 – graph layout is computed based on nodes of the structure. Fig. 7 with ¶0048-¶0059 – sub-graph and node positioning. ¶0039-¶0040, ¶0062 – computer executing a stored program. Graph is stored in computing facility storage resources):


filtering the global set of paths to obtain the set of paths (Pasquali, Fig. 7 with ¶0058-¶0059 – sub-graph is filtered from the main double-tree layout);
computing the layout of the graph based on the global rank assignment, wherein nodes of the graph with equal rank assignments are positioned adjacent to each other (Pasquali, Figs. 3-7 with ¶0043, ¶0050, ¶0056 – nodes of the same rank are aligned on along a position on the X-axis); and
storing the layout of the graph in a 
However, Pasquali appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Gransner dislcosse a technique for drawing graphs (Gransner, Page 214, Abstract) including
computing the global rank assignment comprising iteratively selecting a path from the global set of paths and updating the global rank assignment based on the selected path (Gransner, Page 217 right column – iteratively computing ranking for nodes according to paths for each node, throughout a tree structure).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the ranking of Pasquali to include iterative calculation according to paths for each node based on the teachings of Gransner. The motivation for doing so would have been to efficiently organize the graph so that it is easier to read and use (Gransner, Page 214 Abstract until Part B and Page 215 Section D).
However, Pasquali as modified appears not to expressly disclose memory. However, in the same field of endeavor, Stepinski discloses graph structure presentation (Stepinski, Abstract) including memory (Stepinski, 7:40-61, 12:24-49, 13:22-61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the storage resources of Pasquali to include a memory based on the teachings of Stepniski. The motivation for doing so would have been to realize the utility of the storage facilities through readily available computer hardware.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasquali in view of Gransner in further view of Stepniski in further view of Komarov.

Regarding claim 11, Pasquali as modified discloses the elements of claim 9 above. However, Pasquali as modified appears not to expressly disclose wherein the weight corresponding to each path of the global set of paths is specified by a user.
However, in the same field of endeavor, Komarov discloses displaying a graph representing air travel (Komarov, Abstract with Fig. 2B and ¶0042-¶0046), including
wherein the weight corresponding to each path of the global set of paths is specified by a user (Komarov, ¶0047, ¶0054).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the path weights of Pasquali to include user specification based on the teachings of Komarov. The motivation for doing so would have been to enable the user to generate the graph visualization around a particular path or node of interest (Komarov, ¶0047), and to enable users to further customize the graph appearance to better suit the user’s needs.

Response to Arguments
Applicant's arguments filed 3/12/2022 have been fully considered but they are not persuasive.
Applicant argues that:
The cited portions of Pasquali refers to the determination of weights of nodes. However, the weights of the nodes in the cited portions of Pasquali are not the same as "a weight corresponding to each path of the global set of paths" as recited in amended claim 1. Specifically, the cited portions of Pasquali merely refer to weights of nodes and are silent with regards to "a weight corresponding to each path of the global set of paths" where the "path [is] through a plurality of nodes." The cited portions of Pasquali are silent with regards to weights of paths through a plurality of nodes.

The Examiner cannot concur with the Applicant. In Pasquali, each node has a weight which corresponds to each path of the node. These weights control how the corresponding path is displayed.

Applicant argues that:
Further, the weights in the cited portions of Pasquali are not used for selecting a path through the nodes and updating a global rank assignment of the selected paths. Specifically, the weights of the nodes in Pasquali are merely used to designate a main hub node. However, designating a main hub node as described in the cited portions of Pasquali is not the same as "selecting a path through a plurality of nodes from the global set of paths based on a weight corresponding to each path of the global set of paths" and "updating the global rank assignment for each of the plurality of nodes of the selected path" as recited in amended claim 1. The cited portions of Pasquali are silent with regards to selecting a path through nodes based on a weight.

Applicant further argues that:
The cited portions of Gansner disclose ranking nodes in a graph by picking an initial node and assigning it a rank. However, a rank of a node in the cited portions of Gansner is not the same as "a weight corresponding to each path of the global set of paths" as recited in amended claim 1. The cited portions of Gansner are silent with regards to "selecting a path through a plurality of nodes from the global set of paths based on a weight corresponding to each path of the global set of paths."

The Examiner cannot concur with the Applicant. In Pasquali, the weight is used to iteratively select the paths into graphs and sub-graphs. Gransner teaches traversing those paths of the graph iteratively to update node ranks (Gransner, Page 217 right column). The combination of Pasquali as Gransner disclose arranging the paths according to weight and iteratively traversing the arranged paths to update the global rank.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W PARCHER/Primary Examiner, Art Unit 2175